TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

═══════════════════
NO. 03-03-00631-CV
═══════════════════


Texas Disposal Systems Landfill, Inc., Appellant

v.

Waste Management Holdings, Inc. (f/k/a Waste Management, Inc.) and Waste
Management of Texas, Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. 97-12163, HONORABLE PAUL DAVIS, JUDGE PRESIDING




C O N C U R R I N G   O P I N I O N


                        I concur in the judgment only.  See Tex. R. App. P. 47.5.
 
 
                                                                                                                                                                                                                                    Bob Pemberton, Justice
Before Chief Justice Law, Justices B.A. Smith and Pemberton
Filed:   June 23, 2005